Per Curiam.'
It is not claimed that the original order in supplementary-proceedings was not properly and regularly issued by A. Z. Squires, special surrogate of St. Lawrence county, under the provisions of section 2434, Code-Civil Proc. Therefore the defendant, disobeying that order, may be punished by the judge who issued it as for contempt. Section 2457, Code Civil Proc.;1 Fiero, Spec. Proc. p. 545. It is well settled that in supplementary proceedings the judge who made the order has full power out of court to punish for contempt. Shephard v. Dean, 13 How.,Pr. 173; Lathrop v. Clapp, 40 N. Y. 328. We think that the affidavits presented to the special surrogate sustained his conclusion on the question of fact in the case.
Order affirmed, with costs and printing disbursements.

This section provides that a person who refuses to obey an order of a judge or referee in supplementary proceedings “may be punished by the judge or by the court, out of which the execution was issued, as for a contempt. ”